Order entered May 9, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00321-CR

                     MICHAEL FOY WALLING, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 296-83626-2017

                                       ORDER

      In accordance with the parties’ request in this appeal, we ORDER the trial

court to recalculate proper court costs in this case (1) employing the statutory

framework in place on the date of appellant’s offense, December 27, 2016, and (2)

deleting any time payment fee assessed.

      We ORDER Lynne Finley, Collin County District Clerk, to file—within

three weeks of the date of this order—a supplemental clerk’s record including the

trial court’s order assessing the recalculated court costs.
      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable John Roach, Jr., Judge of Collin County’s 296th District Court, to Lynne

Finley, and to the parties.


      We ABATE this appeal to allow the trial court an opportunity to comply

with this order. The appeal will be reinstated three weeks after the date of this

order or when the supplemental clerk’s record is filed, whichever occurs sooner.




                                           /Erin A. Nowell/
                                           ERIN A. NOWELL
                                           PRESIDING JUSTICE